Title: Philip Mazzei’s Memoranda Regarding Persons and Affairs in Paris, [ca. July 1784]
From: Mazzei, Philip
To: 



[ca. July 1784]

[Th]e Duke de la Rochefoucauld is very well conversant with the sublime sciences, exceedingly modest, and never so happy as when he is in company with learned, sensible, and wise men, or doing good to his fellow-creatures. His very old and very rich mother, the Dutches of Anville, is one of the greatest and most singular geniouses of the age. Their house is devoted to Philosophy, and their garden to experiments for the improvement of knowledge.

[Th]e Duke de la Vaugouyon is intitled to the gratitude of the Americans; and it will be proper to make him sensible, that it is well known in America; that he has been and is our good Friend; that his influence at Court and still more his wise, indefatigable, and prudent exertions in Holland (where he was Embassadour the whole time of our storm) have been of great service to the American Cause; and that every distressed American individual has found a Friend in him. His Lady is a great favorite of Madam, to whom she is first Lady of honour. They are both sufficiently sensible, nobly polite without a shadow of british stiffness, as you will generally find the nobility of the first rank in France; and you will be pleased to see (from their manner of living with their childred) a good Virginian family among the nobility of France: which is not common.
Mr. de Marmontel is one of our great Friends, and admirers of our Cause. He is goodness itself. He is about 66. years of age, and his good and young wife thinks herself quite happy with an old man so good and so great. I left them with 2 very fine childred. They make one only family with Mrs. de Marmontel’s mother and her 2 uncles (her mother’s brothers) Abbé Morellet and Mr. de Florence, the second of whom has 2. very good public employments and is one of the best men in the World. Abbé Morellet is one of the most sensible men in France. They are all friends to Dr. Franklin. I wish to be remembered to them all in a particular manner.
N.B. When you and Mr. Jefferson happen to be in Mr. Marmontel’s study, you may easily bring about the conversation about his determination of not publishing the history of Louis the xv. during his life, in order he may be induced to read you a piece of it. I am convinced that you will be both delighted with it, as was Mr. Adams when I introduced him to that eminent and very pleasing writer.
President Täscher is a man of a strong natural genious, and very well improved. He was earley in life President of a Parliament; has been several years Intendant in the West-India-Islands; is a man of pleasure, and rich; is in the department of the Navy, and much esteemed by Count de Vergennes as well as by Marquis, or rather Marechal de Castries; is [an] intimate friend of Mr. Hennin; lively, good-natured, well acquainted with Mankind, sensible, and friendly.
Mr. Favi is a very genteel, goodnatured, and extremely obliging young fellow; more sensible than he himself thinks to be, ’though not a genious of the first rate; beloved and esteemed by Count de  Vergennes and by all the Foreign Embassadours and Ministers who know him.
Count de Vergennes, to whom in my opinion our success is cheafly due, and who (according to Mr. Jn. A.’s way of thinking) has been the occasion of our troubles not beeing sooner at an end, is the great Minister, come la tromba suona; ’though you will not judge him to be so, unless you have opportunities to converse with him deeply on important matters.
Mr. Hennin and Mr. de Reineval are at the head of all foreign affairs under Count de Vergennes, and by him greatly esteemed. Mr. De Reineval is brother to Mr. Gerard, the first Minister of good Louis to Congress, has the department of Americas, England, Holland, &c., &c., and speaks english. Mr. Hennin has the department of Italy, Spain, Svitzerland, &c., &c., is most dearly beloved by the Count, is one of the best men on Earth, and a good Philosopher both in Theory and practice.
Mr. Piccini’s acquaintance may procure you and Mr. Jefferson the hearing now and then some pieces of divine musick in private, which has ever done me greater pleasure than any thing of the kind has done in public. He is much beloved by Mr. de Marmontel and family. His own family are good-natured and obliging people.
Madamoiselle Vuy, of about 36. years of age, would, in my opinion, be a great acquisition in a Virginian family, as a companion to young Ladies, and to teach them fine work. In regard to temper, prudence, easy and genteel deportment without affectation, &c., &c., she is diametrically opposite to my wife. I recommend her to you and Mr. Jefferson for any work you may want to have done in her way, and particularly to take care of your Lace-ruffles. You will find her in low circumstances, as she has nothing to support herself but her work.
[Continuation of Mr. Mazzei’s memorandum:
Deliver Messrs. Hennin and Reinaval’s Letter on Sunday from 10 to half past 1 o’clock, on which probably Prest. Tashier will give better Information. Enquire of him—Note—it will be most eligible to make a Party with Mr. Jefferson and to go with him. American Commissioners have too much neglected the proper Attention to Men in Office at Court. Go to which of Mr. Reinaval or Hennin shall be first Disengaged when you are there. If both are disengaged go first to Reinaval, he having the American Department.
Deliver the other Letters in the Morning. ‘If not at Home,’ leave your Card and the Letters with your Duéchier. Let your Coach— man drive into the Court Yard and not stop at the Street Door, unless it be in the Morning when it is to be supposed my Lady is in Bed.
Mademoiselle Vuy—in regard to her—she lodged dans la Rue des Prouveires [Prouvaires] pres St. Eustache opposite to the Swiss of the said Church. If not found enquire of Mr. Piccini, for Mr. Caravoglia, who will either direct you to her, or send her to you. Don’t mention to Piccini that you wish to enquire of Madle. Vuy.
Caravoglia is a very good Musician particularly on the German Flute. He is very modest, and more sensible than that Sort of People generally are, he dont shew it on account of his eternal Silence. I think he is the very Person Mr. Jefferson will want to play with him. Note—Should Made. Vuy be in so low Circumstances as to need 5 Gs: advance them to her on Account of Mr. Mazzei. His œconomical Circumstances being different from what he expected prevents his doing more.
Never enter an House whatever may be your Familiarity, without calling at the Swiss.
Monsieur Favi. Whenever you want to purchase any Thing in Paris ask the Advice and Assistance of him.]
N.B. Mazzei had twice a long conversation about Mr. Jefferson with Count de Vergennes, who expressed a great desire to see him in France.
The letter to Messrs: Van Staphorst is to be put in the General Post-Office in France, as soon as possible.
In case Mr. Jefferson would not dislike to see the observations I wrote for Count de Vergennes, on the trade between the United States and the French Islands, he may apply to Marquis de la Fayette, or President Täscher. President Täscher has a copy of them in the original Italian Language. They were translated in french at the request of Marquis de la Fayette, who chused to give a copy of them to Marechal de Castries, Minister of Marine, from which department he expected the strongest opposition, as the Marechal does not understand Italian or English. The Marquis found them so much to his liking, that he declared them to be all Assioms [axioms]. The President, who was formerly intendant in the Islands, said the Intendaucy will be a disagreable imployment if my propositions are not adopted. The Duke de la Vaugouyon did me the honour to say, that my conversations and writings had done a great deal of good, and that he was in hope to see many of my views adopted. My answer always was that the bad, obscure,  intricated sistem could not as yet be changed; that Turgot and Necker had plainly shown what would be the consequence for any Minister who would attempt a salutary reform, &c. In my conversations with Count de Vergennes I thought I could see that he conceived the propriety of the arguments, though it is not to be expected that he will openly agree to it, unless the times were so altered as to admit a reform. I wish it may be the case, and that Mr. Jefferson may have the satisfaction and honor of bringing it about; but my hope is not sanguine considering that nothing has been done after Mr. Gerard’s earnest declaration to me, that he would make a good use of every thing I had pointed out in our very interesting conversation, as he called it. From circumstances it appeared to me and to the Gentlemen above-mentioned, that he had been sent for by Count de Vergennes from Strausbourg, on purpose to consult him on these matters, and that the appointment he had with me on the subject had been desired by that Minister. It appears by the said observations that I am an enemy to imposts. I consider it as a very great evil, which ought never to be admitted unless absolutely necessary to prevent a greater one.
I wish that Mr. Jefferson and Mr. Short will not miss opportunities to make his Friends and Acquaintences in France know, and particularly those at Court, that he is not idle in endeavoring (as far as his small share of influence and abilities can go) to promote the intercourse between France and America, and so keep off Anglomany.
Don Diego Naselli, cousin to the Marquis della Sambuc[a], Prime Minister to the King of Naples, having met with Mazzei several times in Paris, in the spring of the year 80., desired him to put on paper several of his observations relative to the advantages the Kingdoms of Naples and Sicily would receive from a commercial and friendly intercourse with the United Am. States. He assured M. of the propensity of his King for us, of the propensity of his cousin to be of service to us even in time of war (with proper circumspection) &c. and that his Countrimen were very anxious for the success of our Cause. When M. was in Italy they Entertained an interesting corrispondence. Don Diego in his 2. last letters signified to M. that he was authorized to inform him, that his observations had been approved of, and that it was expected I would soon pave the way for the conclusion of a Treaty, honorable for the King his Master, and advantagious to both countries. Letters to him are to be directed A Sua Eccellenza Don Diego Naselli  del Principi d’Aragona Napoli. As he expects to hear from me, I wish that Mr. Jefferson would write to him (informing him of his Power to form a Treaty of Commerce) in consequence of having heared from me &c. &c. It would facilitate the expedition of the affair; would be agreable to my ambition; and would much please the Prime Minister his cousin, especially as the present Neapolitan Embassadour in France, Pignatelli, is diametrically opposite in abilities, &c. &c. to Marquis Caraccioli.
